     0028-1R-EPIP1R-00182031-203377




                                             UNITED STATES BANKRUPTCY COURT
                                                   Northern Dist of Alabama Southern Div



                 In Re:                                                            CASE NO: 15-01871-TOM13
                    ALBERT DEWAYNE STURDIVANT
                    SSN:   XXX-XX-9765


                      DEBTOR.




                                                CERTIFICATION OF PLAN COMPLETION


                          COMES NOW Bradford W. Caraway, Chapter 13 Trustee, and states upon information
                 and belief that the Debtor(s) has made all payments required for completion of the Chapter 13
                 plan, paying unsecureds 100.0000%.


                          The Trustee will file a Final Report and Account after all payments to creditors have been
                 made. The Trustee requests that the Clerk keep this case open until said Final Report and Account
                 has been filed.




                 Dated:     December 07, 2018                               /s/Bradford W. Caraway

                                                                            Bradford W. Caraway
                                                                            Chapter 13 Trustee
                                                                            P.O. Box 10848
                                                                            Birmingham, AL 35202-0848
                                                                            (205) 323-4631

                 tt




Page 1 of 1
              Case 15-01871-TOM13               Doc 35    Filed 12/11/18 Entered 12/11/18 08:33:53                Desc
                                                              Page 1 of 1
